ALLEN, Judge.
The employer/servicing agent appeal a workers’ compensation order, challenging the amount of an attorney’s fee award. We reject the contention that in the circumstances of this ease the award must be limited to the percentage formula in section 440.34(1), Florida Statutes (1989). However, in departing from the percentage formula the judge referred to certain factors which do not comport with the standards announced in cases such as Regal Wood Products v. Baschansci, 603 So.2d 551 (Fla. 1st DCA 1992). See also Bowe Septic Tank Service v. Grooms, 397 So.2d 721 (Fla. 1st DCA 1981). Among other pertinent concerns, these cases indicate that an attorney’s fee should not be based on time and labor expended on unrelated claims, or in connection with benefits which are voluntarily provided without the necessity of the attorney’s intervention. Because the judge did not limit consideration of the attorney’s time and labor to that which pertained to the underlying benefits award upon which fee entitlement was predicated, we reverse the appealed order and remand for reconsideration as to the amount of the attornéy’s fee.
KAHN and MICKLE, JJ., concur.